Name: Commission Regulation (EEC) No 1547/86 of 22 may 1986 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 5 . 86 Official Journal of the European Communities No L 136/ 9 COMMISSION REGULATION (EEC) No 1547/86 of 22 May 1986 on the supply of various lots of skimmed-milk powder as food aid Whereas , therefore , supply should be effected in accor ­ dance with the rules laid down in Commission Regula ­ tion (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skim ­ med-milk powder, butter and butteroil as food aid (6), as last amended by Regulation (EEC) No 3826/85 (7) ; whereas , in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management (2), Having regard to Council Regulation (EEC) No 232/86 of 27 January 1986 laying down implementing rules for 1986 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ( 3), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (4), as last amended by Regula ­ tion (EEC) No 1335/86 (% and in particular Article 7 (5) thereof, Whereas , following the taking of a number of decisions on the allocation of food aid, the Commission has alocated to certain countries and beneficiary organizations 959 tonnes of skimmed-milk powder to be supplied fob , cif or free at destination ; HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/83 , supply skim ­ med-milk powder as food aid on the special terms set out in the Annex . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the Eu ropea n Comm un it ies. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 May 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14 . 12 . 1982, p. 1 ( 2) OJ No L 54, 23 . 2 . 1985, p. 1 . 0 OJ No L 29 , 4 . 2 . 1986, p. 3 . (4) OJ No L 148 , 28 . 6 . 1968 , p. 13 . 0 OJ No L 1 19 , 8 . 5 . 1986, p. 19 . (") OJ No L 142, 1 . 6 . 1983 , p . 1 . 0 OJ No L 371 , 31 . 12 . 1985 , p . 1 . No L 136/ 10 Official Journal of the European Communities 23 . 5 . 86 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme : 1986 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2 . Recipient UNRWA ( «) 3 . Country of destination Lebanon 4. Stage and place of delivery cif Beirut or cif Lattakia (5) 5 . Representative of the recipient (3)  6 . Total quantity 190 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency German 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 20 kilograms according to point 4.1 (1 000 g) of Annex I B to Regulation (EEC) No 1354/83 11 . Supplementary markings on the packaging TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES' 12 . Shipment period Before 30 June 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the German intervention agency in accor ­ dance with Article 15 of Regulation (EEC) no 1 354/83 (4) Q 23 . 5 . 86 Official Journal of the European Communities No L 136/ 11 Description of the lot B C 1 . Programme : 1986 (a) legal basis Council Regulation (EEC) No 232/86 (b) purpose Commission Decision of 10 February 1986 2 . Recipient UNRWA (8) 3 . Country of destination Syria Jordan 4. Stage and place of delivery cif Lattakia cif Aqaba 5 . Representative of the recipient(3) 6 . Total quantity 100 tonnes 110 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency German 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 20 kilograms according to point 4.1 (1 000 g) of Annex I B to Regulation (EEC) l No 1354/83 11 . Supplementary markings on the packaging 'TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / LATTAKIA' AQABA' 12 . Shipment period Before 30 June 1986 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) Q No L 136/ 12 Official Journal of the European Communities 23 . 5 . 86 Description of the lot D 1 . Programme : 1986 (a) legal basis Council Regulation (EEC) No 232/86 (b) purpose Commission Decision of 10 February 1986 2. Recipient UNRWA (8) 3 . Country of destination Lebanon 4. Stage and place of delivery cif Beirut or cif Lattakia (*) 5 . Representative of the recipient (')  6 . Total quantity 58 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency German 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms according to point 4.2 of Annex I B to Regulation (EEC) No 1354/83 11 . Supplementary markings on the packaging 'TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES' 12 . Shipment period Before 30 June 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period  (b) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accor dance with Article 15 of Regulation (EEC) No 1 354/83 (4) Q 23 . 5 . 86 Official Journal of the European Communities No L 136/ 13 Description of the lot E F 1 . Programme : 1986 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2 . Recipient UNRWA (8) 3 . Country of destination Jordan Israel 4 . Stage and place of delivery cif Aqaba cif Ashdod 5 . Representative of the recipient (3) 6 . Total quantity 90 tonnes 101 tonnes (6) 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency German 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms according to point 4.2 of Annex I B to Regulation (EEC) No 1354/83 11 . Supplementary markings on the packaging 'TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / AQABA' ASHDOD' 12 . Shipment period Before 30 June 1986 13 . Closing date for the submission of tenders 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) Q No L 136/ 14 Official Journal of the European Communities 23 . 5 . 86 Description of the lot G 1 . Programme : 1985 (a) legal basis (b ) purpose Council Regulation (EEC) No 457/85 Commission Decision of 10 December 1985 2 . Recipient 3 . Country of destination | Botswana 4 . Stage and place of delivery Free-at-destination Lobatse 5 . Representative of the recipient Mr S. Mokobi , Director of the Department of Food Resources , Food Resources Depot, c/o Lobatse Station , Lobatse 6 . Total quantity 200 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency French 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'TO BOTSWANA  FREE DISTRIBUTION' 12 . Shipment period Before 30 June 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC) No 1 354/83 (4) 23 . 5 . 86 No L 136/ 15Official Journal of the European Communities Description of the lot H I 1 . Programme : 1985 (reserve) (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 7 February 1986 2 . Recipient 3 . Country of destination | Republic of Cap Vert 4 . Stage and place of delivery cif Praia cif Mindelo 5 . Representative of the recipient Empresa Publica de Abastecimento (EMPA) Praia : CP 104  Tel .: 249 305  Telex 54 EMPA CV Mindelo : CP 148  Tel .: 2369 2781  Telegrammes EMPA  S. Vicente (Agents at Ports : Agenda Nacional de Viagens) 6 . Total quantity 200 tonnes 100 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency United Kingdom 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'LEITE DESNATADO EM P6 / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA A REPUBLICA DE CABO VERDE' 12 . Shipment period Before 30 June 1986 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the United Kingdom intervention agency in accordance with Article 15 of Regulation (EEC) No 1 354/ 83 (4) 23 . 5 . 86No L 136/ 16 Official Journal of the European Communities Description of the lot K 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2 . Recipient ICRC 3 . Country of destination Indonesia 4 . Stage and place of delivery cif Jakarta 5 . Representative of the recipient (2) (')  6 . Total quantity 10 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency Dutch 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging A red cross 10 x 10 cm and : TIM- 19 / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / FOR FREE DISTRIBUTION / JAKARTA' 12 . Shipment period Before 30 June 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC) No 1 354/83 (4) (') 23 . 5 . 86 Official Journal of the European Communities No L 136/ 17 Notes : (') This Annex together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , takes the place of an invitation to tender . (2) See list pubished in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . (-') The successful tenderer shall contact the beneficiary , as soon as possible , in order to determine the necessary shipping documents . (4) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4 . 0 At the recipient's choice . (6) Shipment to take place in containers of 20 feet ; conditions FCL/LCL. Shippers-count-load and stowage (cis). Q The successful tenderer shall give the beneficiaries ' representatives , at the time of delivery, a health certificate . (8 ) UNRWA Supply Division  PO Box 70  A  1400 Vienna Telex 135310 . (9) The shipping documents and/certificate of donation must be authenticated by the Indonesian diplomatic representative in the exporting country .